Case 3:20-cv-00098-REP Document 65 Filed 03/18/20 Page 1 of 1 PageID# 2518




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                             Richmond Division



STEVES AND SONS, INC.,

        Plaintiff,

V.                                        Civil Action No. 3:20cv98


JELD-WEN, INC.,

     Defendant.




                                  ORDER


     Having     considered    Paragraph    (2)   of   General   Order   No.

2020 - 03 entered on March 16, 2020, it is hereby ORDERED that the

deadlines for filing the Answer and motions established in the

February 10, 2020 ORDER (EOF No. 20) shall be moved to March 27,

2020.


     It is so ORDERED.




                                                /s/
                                  Robert E. Payne
                                  Senior United States District Judge



Richmond, Virginia
Date: March 18, 2020
